DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
1. This office action is in response to communications filed 9/21/2021 Claims 1, 5, 6, 7, 9, 13, 14, 15 are amended. Claims 2-4, 8, 10, 11, 12, 16 are original. Claim s17-30 are canceled. Claims 31-34 are new. 

Allowable Subject Matter
The indicated allowability of claim 5 is withdrawn in view of the newly discovered reference(s) to U.S. Patent Application 2018/0150962, Fletcher et al. in view of U.S. Patent Application 2019/0096091 Bao et al. (hereinafter Bao).  Rejections based on the newly cited reference(s) follow.

 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1. 	Claims 1-3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0150962, Fletcher et al. (hereinafter Fletcher) in view of U.S. Patent Application 2019/0096091 Bao et al. (hereinafter Bao).

2. 	Regarding Claim 1, Fletcher discloses A method for determining calibration parameters for a camera ([0275], detect changes in the calibration parameters of the camera), the method comprising:
 	causing to be sensed, using a sensor of the camera ([0275], The method 1400 begins at sub-process 1410, where a reference frame received from an image sensing device,), a first two-dimensional representation of an object displayed on a display screen (Fig. 9: 901, 902; [0198], two images (901 and 902) taken of the same flat object with two different camera poses, [0310], 2D), wherein the first two-dimensional representation is generated by transforming an object in three-dimensional space ([0198], Camera calibration data 903 for the two images 901 and 902 contains at least an X/Y/Z position of the camera, focal length and view direction. [0211], calculate transformations, [0235],Where the two images are associated by a transformation, [0258], a three-dimensional transform. [0310], transformed data, represented in a polar coordinate space (e.g. 3D));
 	and simulating the object within a predetermined portion of field of view of the camera;
 	generating image data (Fig. 14: 1430; [0205], generate images) for a second two-dimensional representation of the object corresponding to the first two-dimensional representation of the object ( [0243], input images 1101 and 1102 with reference to the transformation 1103 to generate histograms); and
([0343], video frame can be processed in parallel), the calibration parameters based on the first two-dimensional representation of the object and on the second two-dimensional representation of the object ([0274], The method 1400 may output transformed video sequence frames that match a reference frame (e.g. two-dimensional frames [0310]) or updated camera calibration parameters for use in a computer vision system.)
 	However, Fletcher does not explicitly disclose an object displayed on a display screen; 
 	and simulating the object within a predetermined portion of field of view of the camera;
 	Bao teaches an object displayed on a display screen (Fig. 3, [0051], in FIG. 3 is a calibration target 315, which may comprise a plurality of a calibration patterns. In one or more embodiments, the calibration target 315 may be a physical board or may be a display);
 	simulating the object within a predetermined portion of field of view of the camera ([0057], capturing a plurality of images of an object (the calibration target) in different positions.  Each of these positions simulates the object within some different predetermined portion of the field of view of the camera);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video display 114 as taught in Fletcher to display the captured two dimensional object onto a display screen interchangeable with a display board as taught in Bao for the purposes of optimizing camera calibration for a user.
 	
3. 	Regarding Claim 2, Fletcher in view of Bao further in view of Smet discloses  The method of claim 1, further comprising calculating a first relationship between the first two-dimensional representation of the object and the second two-dimensional representation of the object ([0198], The inputs to the step 910 are two images (901 and 902) taken of the same flat object with two different camera poses. [0211], calculate rigid displacement field between the images f and m using rigid estimation performed to calculate a rigid transform, [0258], two dimensional images 1101 and 1102 Fig. 12), wherein the determining further comprises determining the calibration parameters based on the first relationship (Fig. 14; [0274], detecting changes in camera calibration parameters of an input image captured by a camera) .

4. 	Regarding Claim 3, Fletcher in view of Bao further in view of Smet discloses   The method of claim 2, further comprising calculating a second relationship between the object in three-dimensional space and the first two-dimensional representation of the object ([0258], the method 1200 can be modified to calculate histograms for volumetric images using a three-dimensional transform and a three-dimensional neighborhood of pixels), wherein the determining further comprises determining the calibration parameters based on the second relationship ([0274], may output transformed video sequence frames that match a reference frame or updated camera calibration parameters for use in a computer vision system).

5. 	Claim 9 is the system claim and is rejected with respect to the same limitation rejected in Claim 1.

6. 	Claim 10 is the system claim and is rejected with respect to the same limitation rejected in Claim 2.

7. 	Claim 11 is the system claim and is rejected with respect to the same limitation rejected in Claim 3.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10339721, Dascola et al. (hereinafter Dascola).

Regarding Claim 31, Dascola discloses  A processor comprising:
 	processing circuitry (Fig 1A: 120 processor(s)) to:
 	transform a three-dimensional representation of an object to a two-dimensional representation of an object (Col. 114 Lines 30-35, virtual three-dimensional object is transformed into the two-dimensional representation of the virtual three-dimensional object) based at least in part on simulating the object within a predetermined portion of a field of view of a camera (Claim 27, detecting a request to change a simulated physical size of the of the virtual object from a first simulated physical size to a second simulated physical size relative to the physical environment captured in the field of view of the one or more cameras);
 	cause display of the two-dimensional representation of the object on a display (Fig. 1A: 112 display; Col. 114 Lines 30-35, virtual three-dimensional object is transformed into the two-dimensional representation;
 	generate image data representative of the two-dimensional representation of the object (Col. 114 Lines 30-35, virtual three-dimensional object is transformed into the two-dimensional representation); and
(Figs. 12A-12L-2; Col. 4 lines 10-30, a determination that calibration criteria are not met for the augmented reality view of the physical environment, displaying a calibration user interface object that is dynamically animated in accordance with movement of the one or more cameras in the physical environment, wherein displaying the calibration user interface object includes: while displaying the calibration user interface object).

Allowable Subject Matter
Claims 4-8, 12-16, 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422